Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jared DuJack #72646 on 9/23/2021.
The application has been amended as follows: 
1.	(Currently Amended) A system for monitoring and controlling an adaptive cyberphysical system, wherein the adaptive cyberphysical system includes one or more system components, the system for monitoring and controlling comprising:
a monitoring and supervision module having a processor;
an engineering system connected to the monitoring and supervision module, wherein the engineering system comprises a management and control system configurator that is configured to generate and to process management technology images;
wherein the monitoring and supervision module is configured to receive and to process data from the one or more system components and to forward the processed data and information generated therefrom to the engineering system, 
the management technology images in the management and control system on the basis of the received processed data and information generated therefrom, [[and]]
wherein the engineering system is connected to the one or more system components and is configured to transmit data to the one or more system components and thereby to control the one or more system components,
wherein the engineering system comprises an error model generator for generating error models of the adaptive cyberphysical system on the basis of the data arriving from the monitoring and supervision module, and 
wherein a digital twin of the adaptive cyberphysical system is provided that is configured to simulate the adaptive cyberphysical system during an operating phase on the basis of configuration data generated in a planning phase.
	
2.	(Previously Presented) The system as claimed in claim 1, wherein the management and control system is connected to the one or more system components of the adaptive cyberphysical system and is configured to receive and to process data from the one or more system components.

3.	(Cancelled) 



5-7. 	(Cancelled) 

8.	(Currently Amended) A method for monitoring and controlling an adaptive cyberphysical system, the adaptive cyberphysical system having one or more system components, the method comprising: 
	receiving, by a monitoring and supervision module having a processor, data from the one or more system components;
	processing, by the monitoring and supervision module, the received data from the one or more system components; 
forwarding, by the monitoring and supervision module, the processed data to an engineering system connected to the monitoring and supervision module, wherein the engineering system comprises a management and control system configurator that is configured to generate and to process management technology images; 
	updating, by the engineering system, the management technology images in a management control system on the basis of the forwarded data, wherein the management control system is connected to the engineering system, 
,
wherein the engineering system comprises an error model generator for generating error models of the adaptive cyberphysical system on the basis of the data arriving from the monitoring and supervision module,
wherein a digital twin of the adaptive cyberphysical system is provided that is configured to simulate the adaptive cyberphysical system during an operating phase on the basis of configuration data generated in a planning phase.

9.	(Previously Presented) The method as claimed in claim 8, wherein the management and control system is connected to the one or more system components of the adaptive system and receives and processes data from the one or more system components. 

10.	(Cancelled) 

11.	(Previously Presented) The method as claimed in claim 8, wherein the management and control system is connected to the one or more system components and transmits data to the one or more system components and thereby controls the one or more system components.

12.	(Cancelled)





15.	(Original) A computer program product comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method for monitoring and controlling an adaptive cyberphysical system as claimed in claim 8. 

Please cancel claims 3, 5-7, 10, 13, 14.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4, 8-9, 11-12, 15 are allowable over the prior art of record: the closest prior art of record (Thomas et al. U.S. patent application publication 20180075243, Andersan et al. U.S. patent application publication 20140156031 ) does not teach or suggest in detail "receiving, by a monitoring and supervision module having a processor, data from the one or more system components; processing, by the monitoring and supervision module, the received data from the one or more system components; forwarding, by the monitoring and supervision module, the processed data to an engineering system connected to the monitoring and supervision module, wherein the engineering system comprises a management and control system configurator that is configured to generate and to process management technology images; updating, by the engineering system, 
Thomas teaches the method involves receiving a definition of a scope of a simulation. The mapping of a cyber simulation model is generated to a control system simulation model. The fault models are selected based on the received definition of the scope of simulation. The attack plans are generated for the cyber simulation model. The attack hooks are generated for the control system simulation model. The control system simulation model is modified to include the generated attack hooks. The simulation is executed on the modified control system simulation model.
Anderson teaches the system has an adaptive stochastic controller (410) coupled to a data collector, and receiving data (420) representing a smart electrical grid from the stochastic controller. The stochastic controller comprises models (411) e.g. propensity model, for generating a predicted value corresponding to available actions based on an objective function and an approximate dynamic programming element 
 Whereas, stated above, Applicant's claimed invention states "receiving, by a monitoring and supervision module having a processor, data from the one or more system components; processing, by the monitoring and supervision module, the received data from the one or more system components; forwarding, by the monitoring and supervision module, the processed data to an engineering system connected to the monitoring and supervision module, wherein the engineering system comprises a management and control system configurator that is configured to generate and to process management technology images; updating, by the engineering system, the management technology images in a management control system on the basis of the forwarded data, wherein the management control system is connected to the engineering system, wherein the engineering system is connected to the one or more system components and transmits data to the one or more system components and thereby controls the one or more system components, wherein the engineering system comprises an error model generator for generating error models of the adaptive cyberphysical system on the basis of the data arriving from the monitoring and supervision module, wherein a digital twin of the adaptive cyberphysical system is provided that is configured to simulate the adaptive cyberphysical system during an operating phase on the basis of configuration data generated in a planning phase". So as indicated in the above statements. Applicant's arguments have been considered 
Examiner’s Note: Regarding claim 15, the claim is statutory with regards to 35 U.S.C. 101 because “a computer readable hardware storage device” is not considered software per se or signal per se. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NINOS DONABED/Primary Examiner, Art Unit 2444